COURT OF APPEALS
CATHERINE STONE                     FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                       CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                    SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                     WWW.4THCOA.COURTS.STATE.TX.US                          TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                         FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                         February 27, 2014

          Susan D. Reed                                   Michael Idrogo
          District Attorney, Bexar County                 317 West Rosewood Avenue
          Paul Elizondo Tower 1                           San Antonio, TX 78212
          101 W. Nueva suite 370
          San Antonio, TX 78205
          * DELIVERED VIA E-MAIL *

          RE:    Court of Appeals Number: 04-13-00684-CV
                 Trial Court Case Number:    2010-CI-21149
                 Style: Michael Idrogo
                        v.
                        Monica Gonzalez, Et al.

                  Enclosed please find the order which the Honorable Court of Appeals has
          issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK


                                                               _____________________________
                                                               Elizabeth Montoya
                                                               Deputy Clerk, Ext. 53857
                                                                       Monica Gonzalez, Et




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2014

                                      No. 04-13-00684-CV

                                       Michael IDROGO,
                                           Appellant

                                                v.

                                  Monica GONZALEZ, Et al.,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-21149
                            Honorable Larry Noll, Judge Presiding


                                         ORDER

        On December 31, 2013, we dismissed Appellant Michael Idrogo’s appeal for want of
prosecution. On January 28, 2014, we denied Appellant’s motion for rehearing. See TEX. R.
APP. P. 49.1 (motion for rehearing).

       On February 19, 2014, Appellant filed a Second Objection and Motion to Set Aside
Order of December 31, 2013. We construe his motion as a further motion for rehearing. See id.
R. 49.5. This court may consider a further motion for rehearing if, in response to our decision on
Appellant’s motion for rehearing, we modified our opinion or judgment, see id.; we did not.

       Appellant’s further motion for rehearing was not timely filed and is DENIED.


       It is so ORDERED on February 27, 2014.

                                                            PER CURUIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court